Per Curiam.
On motion for rehearing our attention for the first time was called to section 6442, Rev. St. 1913, which provides in substance that the county assessor, immediately after the board of equalization shall have completed its labors, shall prepare an abstract of the assessment rolls, the values to be given as equalized and corrected by the county board, and forward it to the state board of equalization and assessment on or before the 1-Oth day of July. This, of course, limits the time within which the county board of equalization may act. The statement in the former opinion, “Under the statute the board had authority to act until after the third Monday in July,” is therefore incorrect, and the opinion is modified accordingly.
This, however, does not affect the former judgment, since the action of which complaint is made was had upon July 1. The motion for rehearing is therefore
Overruled.